EXHIBIT 10.4
Acknowledgement and Amendment of Employment Agreement
WHEREAS, the undersigned employee (the “Executive”) of Pride International, Inc.
(the “Company”) and the Company are parties to that certain Amended and Restated
Employment/Non-Competition/Confidentiality Agreement, effective as of
December 31, 2008 (the “Employment Agreement”); and
WHEREAS, the Company desires to terminate the car allowance benefit recited in
Section 3.04 of the Employment Agreement (the “Car Allowance”) in exchange for
the Company’s agreement to reimburse the Executive for up to $10,000 per
calendar year of expenses the Executive incurs related to tax, estate and/or
financial advisory services (the “Financial Services”), subject to any
conditions specified by the Compensation Committee of the Company’s Board of
Directors, including, but not limited to, reimbursement in accordance with the
requirements of Section 409A of the Internal Revenue Code; and
WHEREAS, the Executive agrees to the termination of the Car Allowance in
exchange for the Financial Services benefit, subject to any conditions specified
by the Compensation Committee of the Company’s Board of Directors; and
WHEREAS, pursuant to Section 6.09 of the Employment Agreement, no provision of
the Employment Agreement may be amended, waived or discharged except by the
mutual written agreement of the parties.
NOW, THEREFORE, in consideration of the premises herein and the consideration
recited above, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to this Acknowledgement and Amendment of the Employment
Agreement (the “Amendment”), effective as of January 1, 2010, as follows:
1. From and after January 1, 2010, the Executive hereby acknowledges that the
Company is no longer obligated to provide to the Executive the Car Allowance.
2. The Executive hereby waives any right to the Car Allowance and discharges the
Company from the obligation to provide the Car Allowance.
3. From and after January 1, 2010, the Company agrees to provide to Executive
the Financial Services benefit, subject to any conditions specified by the
Compensation Committee of the Company’s Board of Directors.
4. The Executive acknowledges that the Company’s ceasing to provide the Car
Allowance does not constitute an involuntary termination or a constructive
termination under the Employment Agreement.
5. The Executive and the Company hereby agree that the Employment Agreement is
deemed to be amended and modified to affect the intent of this Amendment.
IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, on the dates
indicated below, but effective as of January 1, 2010.

              EXECUTIVE   PRIDE INTERNATIONAL, INC.    
 
           
Imran Toufeeq
 
Name (please print)
  By:   /s/ Lonnie D. Bane
 
Name: Lonnie D. Bane    
 
      Title: SVP, Human Resources    
 
           
/s/ Ron Toufeeq
 
Executive’s Signature
       Date: March 25, 2010    
 
           
Date: March 25, 2010
           

 

 